18 N.J. 67 (1955)
112 A.2d 726
IN THE MATTER OF JAMES W. DEVINE, AN ATTORNEY-AT-LAW.
The Supreme Court of New Jersey.
Argued March 14, 1955.
Decided March 14, 1955.
For the order: Mr. A. Donald McKenzie, Jr.
For the respondent: No appearance.
PER CURIAM.
On March 11, 1954 James W. Devine, an attorney-at-law, was sentenced in the Union County Court on 11 indictments charging larceny, following his plea of non vult thereto. Concurrent sentences of from five to seven years in State Prison were imposed. He was also sentenced to a term of two to three years in State Prison following his plea of non vult to an indictment charging obtaining money and property by false pretenses. The latter sentence was suspended.
*68 In the circumstances his name is ordered stricken from the roll of attorneys.
For disbarment  Chief Justice VANDERBILT, and Justices HEHER, OLIPHANT, WACHENFELD, BURLING, JACOBS and BRENNAN  7.
Opposed  None.